Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 1 of 16 Page ID #:171



  1    SQUIRE PATTON BOGGS (US) LLP
       Matthew R. Rogers (SBN 128215)
  2    matthew.rogers@squirepb.com
       Emma E. Jacobson (SBN 245851)
  ->
       emma.jacobson@squirepb.com
       555 South Flower Street, 31st Floor
  4    Los Angeles, California 90071
       Telephone: +1 213 689 5155
  5    Facsimile: +1 213 623 4581

  6    Attorneys for Defendants
       Mercedes-Benz USA, LLC
  7    and Daimler AG

  8                                   UNITED STATES DISTRICT COURT
  9                                 CENTRAL DISTRICT OF CALIFORNIA
 10
       Wu Xun and Ma Qiandi, individuals,                   Case No. 8:19-cv-02405-JLS-KES
 11
                               Plaintiff,                   DAIMLER AG’S ANSWER TO
 12                                                         COMPLAINT
                v.
 13
       Daimler AG and Mercedes Benz, USA
 14    and Fletcher Jones Motor Cars, Inc.,

 15                            Defendants.

 16

 17

 18             Defendant Daimler AG (“defendant”), for itself alone, responds to plaintiffs’

 19    Complaint for Damages (“complaint’) as follows:

 20                                          INTRODUCTION
 21              1.       Defendant admits Wu Xun and Ma Qiandi (“plaintiffs”) have filed a

 22     complaint against defendant. Defendant specifically denies the subject vehicle

 23     was defective or that this defendant is in any way liable for plaintiffs’ alleged

 24     injuries or losses. Defendant is without sufficient information to admit or deny the

 25     remaining allegations of Paragraph 1 and therefore denies them.

 26             2.        Defendant admits the statements contained in Paragraph 2.

 27             3.        Defendant denies the allegations of Paragraph 3.

 28             4.        Defendant denies the allegations of Paragraph 4.
                                                     -1 -

       010-9049-6301 /2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 2 of 16 Page ID #:172



  1            5.        Defendant denies the allegations of Paragraph 5.
  2                                             PARTIES
  3            6.        Defendant is without sufficient information to admit or deny the
  4   allegations of Paragraph 6 and therefore denies them.
  5            7.        Defendant admits Mercedes-Benz USA, LLC (“MBUSA”) is a
  6   Delaware limited liability company with its principle place of business located in
  7   Sandy Springs, Georgia. MBUSA is an indirect subsidiary of Daimler AG.

  8   Defendant denies the remaining allegations of Paragraph 7.
  9            8.        Defendant admits MBUSA distributes, markets, warrants and
 10   provides service information for passenger vehicles designed and manufactured by
 11   Daimler AG. Defendant also admits MBUSA distributed the subject vehicle,
 12   which was designed and manufactured, in part, by Daimler AG.
 13            9.        Daimler AG admits it is a German Aktiengesellschaft located in
 14    Stuttgart, Germany, and it designs and manufacturers vehicles. Defendant admits
 15    it designed and manufactured, in part, the subject vehicle.
 16             10.      Defendant admits it designed the subject vehicle. Defendant admits
 17   MBUSA is an indirect subsidiary of Daimler AG. Defendant admits MBUSA
 18   markets Mercedes-Benz passenger vehicles in the United States. Defendant also
 19    admits it provides MBUSA with technical material necessary for authorized
 20    dealers to service and repair Mercedes-Benz passenger vehicles. Beyond that,
 21    defendant denies the remaining allegations of Paragraph 10.
 22             11.      Defendant admits the statements contained in Paragraph 11.
 23   Ill
 24

 25

 26

 27

 28
                                                      i
                                     DAIMLER AG’S ANSWER TO COMPLAINT
      010-9049-6 301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 3 of 16 Page ID #:173



   1                                        JURISDICTION
  2             12.      Defendant admits plaintiffs’ complaint contains a Magnuson-Moss
  3     Warranty Act (15 U.S.C. §2301, et seq.) claim.
  4             13.      Defendant denies the allegations of Paragraph 13 and specifically
   5    denies diversity jurisdiction exists. Plaintiffs, permanent residents of Orange
   6    County, are deemed citizens of the State in which they are domiciled. See, e.g.,
   7    Saadeh v. Farouki, 107 F.3d 52, 60 (D.C. Cir 1997). As Fletcher Jones Motor
   8    Cars, Inc. (“FJMC”) is a California corporation with its principle place of business
   9    in Orange County, there lacks complete diversity of citizenship.
  10             14.     As concerns in Paragraph 14, this defendant admits MBUSA does not
 11     contest personal jurisdiction.
 12              15.     This defendant acknowledges the Court has exercised jurisdiction
  13    over it. Defendant denies the remaining allegations of Paragraph 15.
  14             16.     This defendant denies the allegations of Paragraph 16.
  15             17.     This defendant admits the allegations of Paragraph 17.
  16                                             VENUE
  17             18.      This defendant admits MBUSA does not contest venue. However,
 18     Daimler AG denies the allegations attributed to it in Paragraph 18.
  19             19.      As pertains to Paragraph 19, this defendant admits FJMC does not
 20     contest venue.

 21             20.      As pertains to Paragraph 20, this defendant admits FJMC sold the
 22     subject vehicle to plaintiffs in this district.
 23                                       FACTUAL ALLEGATIONS
 24             21.      Defendant admits MBUSA distributed and warranted the subject
 25    vehicle, which FJMC sold to plaintiffs. Defendant admits MBUSA advertises and
 26     markets Mercedes-Benz passenger vehicles. Defendant admits Daimler AG
 27     designed and manufactured, in part, the subject vehicle. Defendant admits the

 28     subject vehicle was under warranty as of the date of plaintiffs accident. Beyond
                                         - J> -
                                     DAiiCmf^
       010-9049-6301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 4 of 16 Page ID #:174



   1   that, defendant is without sufficient information to admit or deny the allegations of

  2    Paragraph 21 and therefore denies them.
   n            22.      This defendant denies the allegations of Paragraph 22. This defendant
   3
  4    specially denies the subject vehicle was defective or that this defendant is in any

   5   way responsible for Wu Xun’s alleged injuries.

   6            23.      Defendant admits, at Paragraph 23, plaintiffs have quoted select

   7   passages from 2017 GLE Operator’s Manual, inappropriately described as an

   8   advertisement. However, by material omission, plaintiff has deceptively taken the

   9   final quote entirely out of context. The complete passage reads:
  10                      “[!] Vehicles with 4MATIC: only operate the vehicle for
  11                     a maximum of ten seconds on a brake test dynamometer.
  12                     Switch off the ignition.

  13                     Application of the brakes by ESP® may otherwise destroy
  14                      the brake system. ”
  15            24.      Defendant denies the allegations of Paragraph 24.

  16            25.      This defendant denies the allegations of Paragraph 25. This defendant
  17    specially denies the subject vehicle was defective or that this defendant is in any
  18   way responsible for Wu Xun’s alleged injuries.

  19            26.       This defendant denies the allegations of Paragraph 26. This defendant
  20    specially denies the subject vehicle was defective or that this defendant is in any
  21   way responsible for Wu Xun’s alleged injuries.
  22            27.       This defendant denies the allegations of Paragraph 27. This defendant
  23    specially denies the subject vehicle was defective or that this defendant is in any
  24   way responsible for Wu Xun’s alleged injuries.
  25            28.       This defendant denies the allegations of Paragraph 28. This defendant
  26    specially denies the subject vehicle was defective or that this defendant is in any
  27   way responsible for Wu Xun’s alleged injuries. Defendant notes NHTSA’s
  28    customer complaint data base is accessible to the public at large.
                                                     -4   -


                                      j5^1MLER AG,S ANSWER T0 COMPLAINT
       010-9049-6301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 5 of 16 Page ID #:175



   1             29.      This defendant denies the allegations of Paragraph 29. This defendant
   2    specially denies the subject vehicle was defective or that this defendant is in any
   Jo   way responsible for Wu Xun’s alleged injuries.
   4             30.      As pertains to Paragraph 30, Daimler AG admits MBUSA markets
   5    and advertises Mercedes-Benz passenger vehicles in the United States, but
   6    otherwise denies the allegations in this paragraph.
   7             31.      This defendant denies the allegations of Paragraph 31. This defendant
   8    specially denies the subject vehicle was defective or that this defendant is in any
   9    way responsible for Wu Xun’s alleged injuries.
  10             32.      This defendant denies the allegations of Paragraph 32. This defendant
  11    specially denies the subject vehicle was defective or that this defendant is in any
  12    way responsible for Wu Xun’s alleged injuries.
  13                                          THE INCIDENT
  14             33.      Defendant is without sufficient information to admit or deny the
  15    allegations of Paragraph 33 and therefore denies them.
  16             34.      Defendant is without sufficient information to admit or deny the
  17    allegations of Paragraph 34 and therefore denies them.
  18             35.      As pertains to Paragraph 35, this defendant denies the subject vehicle
  19    was defective or that this defendant is in any way responsible for Wu Xun’s
 20     alleged injuries.

 21              36.      Defendant admits ESP and ABS are beneficial automotive safety
 22      systems. Beyond that, and without conducting extensive independent research and
 23      fact checking, defendant presently lacks specific information to respond to the
 24     remaining allegations in Paragraph 36, and therefore denies them.
 25              37.      Daimler AG admits the subject vehicle contains numerous safety
 26      systems, including ESP and ABS. This defendant specifically denies the
 27      remaining allegations of Paragraph 37. Furthermore, this defendant specifically
 28
                                                      -5   -


                                                               T0 co^Xtnt
        010-9049-6301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 6 of 16 Page ID #:176



   1   denies the subject vehicle was defective or that this defendant is in any way
  2    responsible for Wu Xun’s alleged injuries.
   3            38.       This defendant denies the allegations of Paragraph 38. This defendant
  4    specifically denies the subject vehicle was defective or that this defendant is in
   5   any way responsible for Wu Xun’s alleged injuries.

   6            39.       This defendant denies the allegations of Paragraph 39. This defendant
   7   specifically denies the subject vehicle was defective or that this defendant is in
   8   any way responsible for Wu Xun’s alleged injuries.
   9            40.       This defendant denies the allegations of Paragraph 40. This defendant
 10    specifically denies the subject vehicle was defective or that this defendant is in
  11   any way responsible for Wu Xun’s alleged injuries.
  12            41.       This defendant denies denies the allegations of Paragraph 41. This
  13   defendant specifically denies the subject vehicle was defective or that this
  14   defendant is in any way responsible for Wu Xun’s alleged injuries.
  15                                           CLAIMS FOR RELIEF
  16                                       FIRST CLAIM FOR RELIEF
                        (Negligence, Gross Negligence, Willful and Wanton Conduct:
  17
                 Design Defect as to Defendants, [sic] Daimler AG and Mercedes Benz USA)
  18

  19             42.      Defendant incorporates each prior paragraph, where relevant, as set forth
 20    herein.
 21              43.      As pertains to Paragraph 43, Daimler AG admits it designed the
 22     subject vehicle and equipped it with ESP and ABS systems. Defendant admits
 23    MBUSA marketed and distributed the subject vehicle.
 24              44.      As pertains to Paragraph 44, Daimler AG admits it designed the
 25     subject vehicle and equipped it with ESP and ABS systems. Defendant admits
 26    MBUSA marketed and distributed the subject vehicle. Beyond that, this
 27    paragraph impermissibly seeks a legal conclusion to be determined by the court,
 28     and thus need not be either denied or admitted.
                                                       - 6   -


                                       5^imler Ayps ANSWER tocomplaint
       010-9049-6 301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 7 of 16 Page ID #:177



   1            45.       This defendant denies the allegations of Paragraph 45. This defendant
   2   specifically denies the subject vehicle was defective or that this defendant is in
   3   any way responsible for Wu Xun’s alleged injuries.
   4            46.       This defendant denies the allegations of Paragraph 46. This defendant
   5    specifically denies the subject vehicle was defective or that this defendant is in
   6   any way responsible for Wu Xun’s alleged injuries.

   7            47.       This defendant denies the allegations of Paragraph 47. This defendant
   8    specifically denies the subject vehicle was defective or that this defendant is in
   9    any way responsible for Wu Xun’s alleged injuries.
  10            48.       This defendant denies the allegations of Paragraph 48. This defendant
  11    specifically denies the subject vehicle was defective or that this defendant is in
  12    any way responsible for Wu Xun’s alleged injuries.
  13                                     SECOND CLAIM FOR RELIEF
                          (Negligence, Gross Negligence, Willful and Wanton Conduct:
  14
                  Manufacturing Defect As to Defendants, [sic] Daimler AG and MBUSA)
  15

  16            49.       Defendant incorporates each prior paragraph, where relevant, as set forth
  17    herein.
  18             50.      As pertains to Paragraph 50, defendant admits it designed the subject
  19   vehicle and equipped it with ESP and ABS systems. Defendant admits MBUSA
  20    marketed and distributed the subject vehicle.
  21             51.      As pertains to Paragraph 51, Daimler AG admits it designed the
  22    subject vehicle and equipped it with ESP and ABS systems. Defendant admits
  23    MBUSA marketed and distributed the subject vehicle. Beyond that, this
  24   paragraph impermissibly seeks a legal conclusion to be determined by the court,
  25    and thus need not be either denied or admitted.
  26             52.      This defendant denies the allegations of Paragraph 52. This defendant
  27    specifically denies the subject vehicle was defective or that this defendant is in
  28    any way responsible for Wu Xun’s alleged injuries.
                                                       - 7   -


                                       DA1MI2ER AG’s~AnSwWr~toc0mpLA1nt
       010-904 9-6301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 8 of 16 Page ID #:178



   1             53.       This defendant denies the allegations of Paragraph 53. This defendant
   2    specifically denies the subject vehicle was defective or that this defendant is in

   D
   ->
        any way responsible for Wu Xun’s alleged injuries.

   4             54.       This defendant denies the allegations of Paragraph 54. This defendant

   5    specifically denies the subject vehicle was defective or that this defendant is in

   6    any way responsible for Wu Xun’s alleged injuries.

   7             55.       This defendant denies the allegations of Paragraph 55. This defendant
   8    specifically denies the subject vehicle was defective or that this defendant is in

   9    any way responsible for Wu Xun’s alleged injuries.

  10                                         THIRD CLAIM FOR RELIEF
  11                                (Strict Liability in Tort As to All Defendants)

  12             56.       Defendant incorporates each prior paragraph, where relevant, as set forth

  13    herein.

  14             57.       This defendant denies the allegations of Paragraph 57. This defendant

  15    specifically denies the subject vehicle was defective or that this defendant is in any way

  16    responsible for plaintiffs’ alleged injuries.

  17             58.       This defendant denies the allegations of Paragraph 58. This defendant

  18    specifically denies the subject vehicle was defective or that this defendant is in any way

  19    responsible for plaintiffs’ alleged injuries.

  20             59.       As pertains to Paragraph 59, while defendant admits it manufactured

  21     in part the subject vehicle, this defendant specifically denies the subject vehicle

  22    was defective or that this defendant is in any way responsible for plaintiffs’

  23    alleged injuries.

  24             60.       Defendant is without sufficient information to admit or deny the

  25    allegations of Paragraph 60 and therefore denies them.

  26             61.       This defendant denies the allegations of Paragraph 61. This defendant

  27    specifically denies the subject vehicle was defective or that this defendant is in any way

  28    responsible for plaintiffs’ alleged injuries.
                                                         -8   -



                                                                  TOCOMPLAINT
        010-9049-6301/2/AMERIC AS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 9 of 16 Page ID #:179



   1            62.       This defendant denies the allegations of Paragraph 62. This defendant

  2     specifically denies the subject vehicle was defective or that this defendant is in any way

   J
   -»
        responsible for plaintiffs’ alleged injuries.

  4             63.       This defendant denies the allegations of Paragraph 63. This defendant

   5    specifically denies the subject vehicle was defective or that this defendant is in any way

   6    responsible for plaintiffs’ alleged injuries.

   7             64.      This defendant denies the allegations of Paragraph 64. This defendant

   8    specifically denies the subject vehicle was defective or that this defendant is in any way

   9    responsible for plaintiffs’ alleged injuries.
  10             65.      This defendant denies the allegations of Paragraph 65. This defendant

  11    specifically denies the subject vehicle was defective or that this defendant is in any way

  12    responsible for plaintiffs’ alleged injuries.

  13             66.      This defendant denies the allegations of Paragraph 66. This defendant
  14    specifically denies the subject vehicle was defective or that this defendant is in any way

  15    responsible for plaintiffs’ alleged injuries.

  16             67.      This defendant denies the allegations of Paragraph 67. This defendant
  17    specifically denies the subject vehicle was defective or that this defendant is in any way

  18    responsible for plaintiffs’ alleged injuries.
  19                                   FORTH CLAIM FOR RELIEF
  20                                (Failure to Warn As to All Defendants)
  21             68.      Defendant incorporates each prior paragraph, where relevant, as set forth
  22    herein.
  23             69.      As pertains to Paragraph 69, while defendant admits it manufactured
  24     in part the subject vehicle, this defendant specifically denies the subject vehicle
  25    was defective or that this defendant is in any way responsible for plaintiffs’
  26    alleged injuries.
  27

  28
                                                        -9  -



                                       DAIMLER AG’S ANSWER TO COMPLAINT
        010-9049-6301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 10 of 16 Page ID #:180



   1            70.       This defendant denies the allegations of Paragraph 70. This defendant
   2    specifically denies the subject vehicle was defective or that this defendant is in
   J   any way responsible for plaintiffs’ alleged injuries.
   4            71.       This defendant denies the allegations of Paragraph 71. This defendant
   5    specifically denies the subject vehicle was defective or that this defendant is in
   6    any way responsible for plaintiffs’ alleged injuries.
   7            72.       This defendant denies the allegations of Paragraph 72. This defendant
   8    specifically denies the subject vehicle was defective or that this defendant is in
   9    any way responsible for plaintiffs’ alleged injuries.
  10            73.       This defendant denies the allegations of Paragraph 73. This defendant
  11    specifically denies the subject vehicle was defective or that this defendant is in
  12    any way responsible for plaintiffs’ alleged injuries.
  13             74.      This defendant denies the allegations of Paragraph 74. This defendant
  14    specifically denies the subject vehicle was defective or that this defendant is in
  15    any way responsible for plaintiffs’ alleged injuries.
  16             75.      This defendant denies the allegations of Paragraph 75. This defendant
  17    specifically denies the subject vehicle was defective or that this defendant is in
  18    any way responsible for plaintiffs’ alleged injuries.
  19                                   FIFTH CLAIM FOR RELIEF
  20              (Breach of Express Warranty - Magnuson-Moss Warranty Act)
  21             76.      Defendant incorporates each prior paragraph, where relevant, as set forth
  22    herein.

  23             77.      Defendant admits the subject vehicle is a “consumer product” and plaintiffs
  24    are “consumers” as defined by 15 U.S.C. §§2301 (1) and (3). Defendant also admits
  25   MBUSA is a “supplier” and “waiTantor” as defined by 15 U.S.C. §§ 2301 (4) and (5).
  26             78.      Defendant admits plaintiffs were provided with a “written warranty” by

  27   MBUSA as defined by 15 U.S.C. § 2301(6), but otherwise denies the allegations in this
  28   paragraph.
                                                       -   10   -


                                       DAIMLER AG,S ANSWERTOCOMPLAINf
       010-904 9-6301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 11 of 16 Page ID #:181



   1             79.       As pertains to this defendant, the allegations of Paragraph 79 are expressly
   2    denied.

   3             80.       As pertains to this defendant, the allegations of Paragraph 80 are expressly

   4    denied.

   5             81.       Defendant admits Paragraph 81 re-cites incomplete portions of 15

   6    U.S.C. § 2304 (d)(1). However, defendant denies such provisions apply.

   7             82.       As pertains to this defendant, the allegations contained in Paragraph

   8    81 are denied. Defendant specifically denies 15 U.S.C. § 2304(d)(1) applies, let

   9    alone it was violated.

  10             83.       This defendant denies the allegations of Paragraph 83. This defendant

  11    specifically denies the subject vehicle was defective or that this defendant is in

  12    any way responsible for plaintiffs’ alleged injuries.

  13             84.       This defendant denies the allegations of Paragraph 84. This defendant
  14    specifically denies the subject vehicle was defective or that this defendant is in

   15   any way responsible for plaintiffs’ alleged injuries.

  16             85.       This defendant denies the allegations of Paragraph 85. This defendant

  17    specifically denies the subject vehicle was defective or that this defendant is in

   18   any way responsible for plaintiffs’ alleged injuries.

   19                                 FIRST AFFIRMATIVE DEFENSE
  20              1.       Each of plaintiffs’ purported causes of action fail to state facts
  21    sufficient to constitute any cause of action against this answering defendant.

  22                                 SECOND AFFIRMATIVE DEFENSE
  23             2.        Defendant alleges if plaintiffs sustained any loss, injury or damage,
  24    either as alleged in the complaint or at all, the same was directly and proximately
  25    caused and contributed to by plaintiffs’ own negligence in that they failed to take

  26    proper and reasonable measures for their well-being, and failed to conduct

  27    themselves in a manner ordinarily expected of reasonably prudent persons, in the

  28    conduct of their affairs and person, in the use of the subject vehicle. Therefore,

                                        DAIMLER AG’S ANSWER TO COMPLAINT
        010-904 9-6301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 12 of 16 Page ID #:182



   1   plaintiffs’ recovery, if any, should be diminished to the extent that the damages are
   2   attributable to plaintiffs’ negligence.
   3                               THIRD AFFIRMATIVE DEFENSE
   4            3.       Defendant alleges that if plaintiffs have sustained any loss, injury or
   5   damage, either as alleged in the complaint or at all, the same was directly and
   6   proximately caused and contributed to by the negligence or fault, active and
   7   passive, of other persons or entities, and that said negligence was an intervening
   8   and superseding cause of plaintiffs’ loss, if any.
   9                              FOURTH AFFIRMATIVE DEFENSE
  10            4.       If plaintiff has sustained any loss, injury or damage and it was
  11   proximately caused by a failure to provide a warning, such failure or omission was
  12   on the part of persons and entities other than this answering defendant, and said
  13   failure or omission was entirely unknown to this answering defendant, thus barring
  14   plaintiffs’ recovery against this answering defendant.
  15                                FIFTH AFFIRMATIVE DEFENSE
  16            5.        Defendant alleges that at all times alleged in the complaint the subject
  17   vehicle and its component parts were not being used in a normal, foreseeable, and
  18   intended manner, and that such misuse proximately caused and contributed to the
  19   damages sustained by plaintiff, if any.
  20                                SIXTH AFFIRMATIVE DEFENSE
  21            6.        This answering defendant alleges that at the time and place of the
  22   incident alleged in plaintiffs’ complaint, plaintiffs’ knew of the danger and risk
  23   incident to their undertaking, but despite such knowledge they freely and
  24   voluntarily assumed and exposed themselves to all risk of harm and the
  25   consequential injuries and damages, if any, therefrom. Therefore, plaintiffs’
  26   recovery, if any, should be diminished accordingly.
  27

  28
                                                     - 12-
                                               AG,§ ANSWER T0 COMPLAINT
       010'9049-6301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 13 of 16 Page ID #:183



   1                                SEVENTH AFFIRMATIVE DEFENSE
   2             7.        Defendant alleges that because of plaintiffs’ negligent or improper
   3   conduct, acts and omissions, plaintiffs are estopped from claiming the damages
   4   alleged in the complaint.
   5                                 EIGHTH AFFIRMATIVE DEFENSE
   6             8.        This answering defendant alleges that because of plaintiffs’ negligent
   7   or improper conduct, acts and omissions, plaintiffs are barred by the doctrine of
   8   waiver.
   9                                 NINETH AFFIRMATIVE DEFENSE
  10             9.        This answering defendant alleges that because of plaintiffs’ negligence
  n    or improper conduct, acts and omissions, plaintiffs are barred by the doctrine of
  12   laches.
  13                                 TENTH AFFIRMATIVE DEFENSE
  14             10.       This answering defendant alleges plaintiff failed, refused and
  15   neglected to take reasonable steps to mitigate their alleged damages, if any, thus
  16   barring or diminishing plaintiffs’ recovery herein, if any.
  17                                ELEVENTH AFFIRMATIVE DEFENSE
  18             11.         Plaintiffs failed to comply with the requirements of the applicable
  19   statutory provisions for asserting the causes of action alleged in the complaint,
  20   specifically including those set forth under the provisions the Magnuson-Moss
  21   Warranty Act, 15 U.S.C. § 2301, et seq.. Accordingly, plaintiffs are barred from
  22   asserting such claims in this action.
  23                                TWELFTH AFFIRMATIVE DEFENSE
  24             12.       Defendant alleges the Fair Responsibility Act of 1986, codified at
  25   California Civil Code sections 1431-1431.5, limits damages recoverable by
  26   plaintiffs to that portion of plaintiffs’ non-economic damages which are attributable
  27   to this answering defendant’s percentage of fault or liability, if any.
  28


                                        DAIMLER AG’S ANSWER TO COMPLAINT
       010-9049-6301/2/AM ERIC AS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 14 of 16 Page ID #:184



   1                                THIRTEENTH AFFIRMATIVE DEFENSE
   2             13.       The complaint fails to allege a claim for which punitive damages can
       be recovered.
   4                                FOURTEENTH AFFIRMATIVE DEFENSE
   5             14.         Plaintiffs' claim for punitive damages against defendant cannot be
   6   sustained, because any award of punitive damages under California law without
   7   proof of every element beyond a reasonable doubt would violate defendant's due
   8   process rights under the Fourteenth Amendment of the United States Constitution
   9   and under the due process provisions of the California Constitution.
  10                                 FIFTEENTH AFFIRMATIVE DEFENSE
  11             15.       Plaintiffs’ claim for punitive damages against defendant cannot be
  12   sustained, because any award of punitive damages under California law without
  13   bifurcating the trial of all punitive damages issues would violate defendant's due
  14   process rights guaranteed by the Fourteenth Amendment to the United States
  15   Constitution and the due process provisions of the California Constitution.
  16                                 SIXTEENTH AFFIRMATIVE DEFENSE
  17             16.       Plaintiffs' claim for punitive damages against defendant cannot be
  18   sustained, because an award of punitive damages under California law is subject to
  19   no pre-determined limit (such as maximum multiple of compensatory damages or a
  20   maximum amount) as to the amount of punitive damages that a jury may impose
  21   and would thus violate defendant's due process rights guaranteed by the Fourteenth
  22   Amendment to the United States Constitution and the due process provisions of the
  23   California Constitution.
  24                                SEVENTEENTH AFFIRMATIVE DEFENSE
  25             17.       Plaintiffs' claim for punitive damages against defendant cannot be
  26   sustained, because an award of punitive damages under California law by a jury
  27   that (1) is not provided a standard of sufficient clarity for determining the
  28   appropriateness, or the appropriate size, of a punitive damages award, (2) is not
                                                       -   14   -



                                        DAIMLER AG’S ANSWER TO COMPLAINT
       010-904 9-6301/2/AMERIC AS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 15 of 16 Page ID #:185



   1   instructed on the limits on punitive damages imposed by the applicable principles
   2   of deterrence and punishment, (3) is not expressly prohibited from awarding

   J   punitive damages, in whole or in part, on the basis of invidiously discriminatory
   4   characteristics, including the corporate status of defendant, (4) is permitted to award
   5   punitive damages under a standard for determining liability for punitive damages
   6   that is vague and arbitrary and does not define with sufficient clarity the conduct or
   7   mental state that makes punitive damages permissible, and (5) is not subject to
   8   judicial review on the basis of objective standards, would violate defendant's due
   9   process and equal protection rights guaranteed by the Fourteenth Amendment to the
  10   United States Constitution and the double jeopardy clauses of the Fifth Amendment
  11   as incorporated into the Fourteenth Amendment and by similar provisions of the
  12   California state constitution.

  13                              EIGHTEENTH AFFIRMATIVE DEFENSE
  14            18.      Plaintiffs' claim for punitive damages cannot be sustained, because an
  15   award of punitive damages under California law without the same protections that
  16   are accorded to all criminal defendants, including protection against unreasonable
  17   searches and seizures, double jeopardy and self-incrimination as well as the rights
  18   to confront adverse witnesses, and a speedy trial would violate defendant's rights
  19   under the Fourteenth Amendment to the United States Constitution and the Fourth,
  20   Fifth and Sixth Amendments as incorporated into the Fourteenth Amendment and
  21   similar provisions of the California Constitution.
  22                              NINETEENTH AFFIRMATIVE DEFENSE
  23             19.      Any award of punitive damages based on anything other than
  24   defendant's conduct in connection with the sale of the specific single vehicle that is
  25   the subject of this lawsuit would violate the due process clause of the Fourteenth
  26   Amendment to the United States Constitution and the double jeopardy clause for
  27   the Fifth Amendment as incorporated into the Fourteenth Amendment and the
  28   California constitutional provisions providing for due process and guarantee against
                                                    -   15   -


                                      DA[MpER AG,S A^,SWER T0 COMPLAINT
       010-9049-6301/2/AMERICAS
Case 8:19-cv-02405-JLS-KES Document 37 Filed 09/11/20 Page 16 of 16 Page ID #:186



    1   double jeopardy, because any judgment for punitive damages in this case cannot
   2    protect defendant against impermissible multiple punishment for the same alleged
   J    wrong.

   4    WHEREFORE, this defendant prays judgment as follows:
   5              1        That plaintiffs take nothing by way of their complaint;
   6             2.        That defendant be awarded the cost of defending this suit herein; and
   7             3.        For such other and further relief as this court may deem just and
    8   proper.

   9
        Dated: September 11, 2020
  10
                                                 By_____ /s/ Matthew R. Rogers
  11
                                                   Matthew R. Rogers
  12                                               Attorneys for Defendants
                                                   Mercedes-Benz USA, LEG
  13
                                                   and Daimler AG
  14

  15

  16

  17

   18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                      -   16   -



                                        DAIMLER AG’S ANSWER TO COMPLAINT
        010-9049-6 301/2/AMERICAS
